Citation Nr: 9910513	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to April 1961.

In her substantive appeal dated in October 1998, the veteran 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board).  In November 1998, the veteran withdrew in 
writing her request for a hearing before a member of the 
Board and requested that her appeal be sent directly to the 
Board as soon as possible.  Thus, this case is now before the 
Board for consideration.



FINDINGS OF FACT

The veteran's schizophrenic reaction is currently manifested 
by total occupational and social impairment due to such 
symptoms as gross impairment in thought processes; delusions, 
hallucinations, and/or occasional paranoid ideas; grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living; memory loss; passive suicide 
ideas; and a notably blunted affect.



CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
schizophrenic reaction have been met.  38 U.S.C.A. § § 1155, 
5107 (West 1991); 38 C.F.R. § § 4.7, 4.130, Diagnostic Code 
9204 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist the veteran in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a).  

As a preliminary matter, the Board notes that the veteran's 
representative requested the case be remanded to the Regional 
Office (RO) in order to obtain treatment records identified 
by the veteran for the period of January 1996 to March 1996 
at the Brentwood, California VA medical center.  In light of 
the Board's disposition below, it is clear that the veteran 
has not been prejudiced by the absence of these records and a 
remand of this case is not necessary.

Factual Background

In a July 1961 rating decision, the RO granted service 
connection for schizophrenic reaction, evaluated as 50 
percent disabling.  

A VA admission summary dated in April 1962 reflects the 
veteran was admitted with a diagnosis of acute schizophrenic 
reaction of undifferentiated type.  It was noted that the 
veteran was grimacing, appeared tense, was manneristic, 
exhibited hysteroid elements, and admitted to hearing voices.  
It was also noted that the veteran showed signs of 
depression.  It was further noted that the veteran was fair 
in contact, was oriented, and had a good attention span.  
Memory was noted as preserved.  The veteran was able to 
express her thoughts without blocking or other disturbances, 
and showed retrospective insight into her condition.  Upon 
discharge it was noted that the veteran's impairment was 
mild.  Predisposition was noted as severe.  

Upon VA examination dated in April 1963, the veteran reported 
having obtained employment.  A diagnosis of schizophrenic 
reaction, residual type, was noted.  

VA examination dated in September 1964 reflects the veteran 
was no longer employed.  It was noted that the veteran seemed 
calm but tended to slump into preoccupation.  Training in 
physiotherapy was recommended.

Upon VA examination dated in March 1965, conducted by a 
private physician, the veteran's speech was noted as fluid, 
fluent, pertinent and coherent, prompt and responsive.  
Psychomotor activity was noted as adequately aggressive and 
spontaneous.  Judgment was noted as well preserved and 
insight was noted as adequate.  The examiner noted no 
delusions or hallucinations, and no ideas of reference or of 
influence.  It was noted that the veteran appeared in robust 
health and quite composed.  The examiner noted that mental 
status examination revealed appropriate affect, adequate 
insight, reasonably diversified interests, and sound contact 
with her environment.  The examiner further noted the 
veteran's tolerance for pressure was questioned and she took 
disappointments and frustrations with excessive emotional 
reactions.  A diagnosis of schizophrenic reaction, 
undifferentiated, in major remission, was noted.

In an April 1965 rating decision, the RO reduced the 
veteran's disability evaluation to 30 percent.

A VA hospital summary dated from June 14, 1966 to June 16, 
1966 reflects the veteran was hospitalized in emotional shock 
and depression.  

A VA hospital summary dated from June 16, 1966 to September 
1966 reflects the veteran appeared to be over the peak of her 
relapse upon admission and was believed to be well enough to 
resume prehospital activities upon discharge.  

In an August 1966 rating decision, the RO increased the 
veteran's disability evaluation to 100 percent pursuant to 
38 C.F.R. § 4.29.

In an October 1966 rating decision, the RO restored the 
veteran's 30 percent disability evaluation.

VA psychiatric examination dated in February 1967, conducted 
by a private physician, reflects the veteran was cleanly and 
neatly dressed and her attitude was cooperative but 
defensive.  Thinking was noted as apparently well organized 
but somewhat impoverished.  Verbal productions were prompt, 
pertinent and coherent, relevant and responsive, but it was 
noted that they lacked spontaneity.  Psychomotor activity was 
noted as not remarkable.  The examiner noted the veteran's 
mood appeared somewhat flattened, but sensed an element of 
aggression under the surface.  The examiner further noted no 
delusions or hallucinations, no ideas of reference or of 
influence.  The veteran was noted as well oriented in all 
spheres and memory was intact.  Judgment was noted as not 
impaired and insight was noted as adequate.  The examiner 
noted the veteran appeared to be in major remission in her 
schizophrenic process, was functioning reasonably well in 
college, marginally in her social adjustments, with some 
flattening and some impoverishment of thought.

Upon VA examination dated in September 1982, it was noted 
that the veteran remained depressed and expressed some degree 
of suicidal preoccupation.  Associative processes were noted 
as normal.  The examiner noted no delusional or hallucinatory 
elements were evident.  Affect was noted as definitely 
depressed.  Sensorium was noted as intact.  A diagnosis of 
schizophrenia, partial remission, was noted.  The veteran was 
referred to the mental clinic.  

A VA mental clinic hospital summary dated from September 1982 
to November 1982 reflects the veteran presented with chronic 
depression over the past year with very little evidence of 
thought disorder.  The veteran was treated with medication.  
Upon discharge it was noted that the veteran was able to 
return to work.  

In a rating decision dated in January 1983, the RO increased 
the veteran's disability evaluation to 100 percent during her 
period of hospitalization, and restored the 30 percent 
disability evaluation effective in December 1982.  

VA outpatient treatment records dated April 5, 1996 reflects 
the veteran had many vegetative signs of depression and had 
talked about overdosing on her medication two weeks prior.  
Affect was noted as flat and very anxious, mood was noted as 
dysthymic, and speech was noted as normal.  

A VA discharge summary dated from April 1996 to May 1996 
reflects a relevant diagnosis of recurrent major depression 
with psychotic features.  Upon admission, friends of the 
veteran stated the she had not been eating or taking care of 
her personal hygiene, and had been oversleeping.  Friends of 
the veteran further reported the veteran displayed bizarre 
behavior such as urinating and defecating in her pants and 
not going to the bathroom.  The veteran was reportedly acting 
guarded and frightened and talking "gibberish" at times.  
The veteran reported initial and middle insomnia, poor 
appetite, and decreased energy.  The veteran also reported 
difficulty with concentration and making decisions.  The 
veteran also complained of a feeling of being watched.  The 
veteran admitted to a sense of worthlessness and guilt. 

It was noted that while at the Brentwood, California VA 
medical center from January 1996 to March 1996, major 
depression, severe, recurrent, with melancholic features, in 
partial remission at the time of discharge was diagnosed.  
Mental status examination revealed an overweight female who 
was approachable and cooperative.  The veteran's affect was 
noted as guarded and her mood was noted as dysphoric.  
Poverty of speech was noted; speech was slow with latency of 
response.  Thought processes were noted as goal directed, but 
with some evidence of blocking.  Content of thought was 
notable for paranoid ideation and some vague suicidal 
ideation, but without intent or plan.  The veteran denied any 
auditory or visual hallucinations.  Sensorium was clear and 
the patient was noted as cognitively intact.  Insight was 
noted as poor and judgment was noted as poor.  The veteran 
was noted as 58 years of age.  The veteran was discharged 
upon receiving maximum benefit from inpatient treatment.  
Upon discharge it was noted that the veteran was able to 
resume employment suitable for her age, training, and 
education.

A clinical note dated in March 1997 reflects a call from 
friends of the veteran reporting that the veteran was sitting 
around, staring, not keeping her psychiatric appointments, 
and going for months without bathing.  A gradually 
progressively worsening situation was noted.

The veteran filed a claim for an increased evaluation dated 
in July 1997.  

Upon VA examination dated in October 1997, the veteran 
complained of mild, paranoid ideation, but reported her major 
problem was depression.  The veteran also complained of 
feeling inadequate, having low self-esteem, difficulty 
sleeping, poor motivation, poor appetite, decreased energy, 
and passive suicidal ideas with no suicidal intentions.  The 
veteran also reported difficulties with memory and 
concentration.  The veteran also reported rare 
hallucinations, flashback episodes to the past, and 
occasional incidents of thought broadcasting.  The veteran's 
affect was notably blunted.  The examiner noted the veteran 
also endorsed occasional paranoid ideas.  The examiner noted 
no evidence of nominal receptive or motor aphasia.  The 
veteran was able to do simple tests of concentration.  A 
diagnosis of schizoaffective disorder, depressed, subtype, 
rule-out schizophrenia, chronic paranoid type, with major 
depression.  A global assessment of functioning score of 45-
50 was assigned.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. § § 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Schizophrenia is rated under the general rating formula for 
mental disorders.  A 30 percent evaluation is warranted for 
schizophrenia with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9204 (1998).

A 50 percent evaluation is warranted for schizophrenia with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9204 
(1998).

A 70 percent evaluation is warranted for schizophrenia with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (1998).

A 100 percent evaluation is warranted for schizophrenia with 
total occupational and social impairment, due to symptoms 
such as the following:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9204 (1998).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends an increased evaluation is warranted 
because she has great difficulty understanding complex 
commands and memory problems.  The veteran further contends 
there are times when she cannot recall names or events, both 
recent and from the distant past.  The veteran further 
contends she cannot concentrate well enough to work at a job 
that requires total concentration.

The evidence reflects vegetative signs of depression and talk 
of overdosing on medication in April 1996.  VA discharge 
records dated from April 1996 to May 1996 reflect that 
friends of veteran reported she had not been eating or taking 
care of her personal hygiene, and had been displaying bizarre 
behavior such as urinating and defecating in her pants.  The 
veteran complained of a feeling of being watched.  The 
veteran's speech was noted as slow with latency of response.  
Paranoid ideation and some vague suicidal ideation were also 
noted.  Insight and judgment were noted as poor.  It was also 
noted that while at the Brentwood, California VA medical 
center from January 1996 to March 1996, major depression 
with, severe, recurrent, with melancholic features was 
diagnosed.  A clinical noted dated in March 1997 reflects a 
call from friends of the veteran reporting that the veteran 
was sitting around, staring, not keeping her psychiatric 
appointments, and going for months without bathing.  A 
gradually progressive worsening situation was noted.  VA 
examination dated in October 1997 reflects mild paranoid 
ideation, poor appetite, difficulty sleeping, poor 
motivation, decreased energy, and passive suicidal ideas.  
The veteran also reported difficulties with memory and 
concentration, rare hallucinations, flashback episodes, and 
occasional incidents of thought broadcasting.  The veteran's 
affect was notably blunted and the examiner noted the veteran 
endorsed occasional paranoid ideas.  A global assessment of 
functioning score of 45-50 was noted.  

The Board concludes that these symptoms more nearly 
approximate the 100 percent schedular criteria in that they 
demonstrate total occupational and social impairment due to 
such symptoms as gross impairment in thought processes; 
delusions, hallucinations, and/or occasional paranoid ideas; 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, memory loss, passive 
suicide ideas, and a notably blunted affect.  When there is a 
question as to which of two evaluations should be applied to 
a disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Thus, the Board 
concludes that a 100 percent evaluation for schizophrenic 
reaction is warranted.




ORDER

An evaluation of 100 percent for schizophrenic reaction is 
granted, subject to the provisions governing the award of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

